In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00208-CR



       DEVANTE DAMON DARDEN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 45315-B




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       Devante Damon Darden pled guilty to murdering Fredrick Jones with a deadly weapon.

The trial court found Darden guilty of the offense and sentenced him to fifty years’ imprisonment.

Darden appeals.

       Darden’s attorney on appeal has filed a brief, which states that he has reviewed the record

and has found no genuinely arguable issues that could be raised. The brief sets out the procedural

history of the case and summarizes the evidence elicited during the course of the

proceedings. Counsel has provided a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced on appeal, thus meeting the requirements of Anders

v. California. Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d
403, 406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10

(Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.]

1978). Counsel also filed a motion with this Court seeking to withdraw as counsel in this appeal.

       On May 14, 2018, counsel mailed to Darden a copy of the brief, the appellate record, and

the motion to withdraw. Darden was informed of his right to review the record and file a pro se

response. Darden filed motions to access the appellate record and to receive an extension of time

in which to file his pro se brief. This Court granted both of Darden’s motions on August 6, 2018.

By letter dated September 25, 2018, this Court granted Darden’s second request for an extension

of time and informed him that any pro se response was due on or before October 17, 2018. After

the deadline for filing a pro se response had passed, this Court further informed Darden that the

case was set for submission on November 13, 2018. Darden has not filed a pro se response.


                                                2
         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record, and we agree that no arguable issue supports an appeal. See Bledsoe v.

State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         We affirm the trial court’s judgment. 1




                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:            November 13, 2018
Date Decided:              November 21, 2018

Do Not Publish




1
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3